DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al (Ueda) (US2006/0249512).
Regarding claim 1, Ueda teaches a packaging for receiving a filling material, comprising a container (Fig. 5 at 2) for storing the filling material, wherein the container (2) comprises a collar (2c) for bordering an opening for providing access to the filling material, a lid (3) for covering the opening in closed state and a gasket (6) made from an elastic material (abstract) for sealing the opening, wherein the gasket (6) is connected to the lid (3) by the collar (2c) in 
Regarding claim 2, the collar comprises a rim (2aa) protruding radially outwards, wherein the first sealing force applies onto the lateral area of the rim and/or onto the lateral area of an undercut of the collar bordered by the rim (Fig. 6).
Regarding claim 3, wherein the gasket is formed such that the gasket meets an axial collar front face of the collar in the closed state (Fig. 6).
Regarding claim 4, the gasket provides a second sealing force (when the lid is pressed down more) onto the collar front face in the closed state, wherein the second sealing force is provided by a resilient force of the gasket  due to the deformation of the gasket by means of the collar only.
Regarding claim 5, the container comprises an axial container front face (2d) from which the collar protrudes in axial direction, wherein the gasket meets the container front face in the closed state (Fig. 6).
Regarding claim 6, the gasket provides a third sealing force (when the lid is pressed down a little more) onto the container front face in the closed state.
Regarding claim 7, the gasket is clamped between the lid (Fig. 6) and the container front face in the closed state for providing the third sealing force.

Regarding claim 10, a closure part (3t) is connected to the container (2), wherein the lid (3) is centered to the closure part (3t).
Regarding claim 11, wherein the lid (3) is releasably particularly clamped to the container (2) in the closed state particularly via a clip connector(4a) wherein particularly the side wall is clamped to the container (2).
Regarding claim 12, wherein the lid (3) meets the container (2) via a stopper face (where the lid is inserted into the container opening as a stopper, Fig. 6) in the closed state.
Regarding claim 13, wherein the gasket (6) is made from an elastomer material (abstract), particularly one of silicone, thermoplastic elastomer and rubber (paragraph 0022).
Regarding claim 15, wherein a material sensitive to the environmental atmosphere, particularly a hygroscopic material is provided inside the container (where the container is capable of holding such a material), wherein particularly the material comprises or consists of a cosmetic product, particularly a bleaching powder (where the container is capable of holding such a material).
Claim(s) 1-7, 9-10, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colona (FR1186787).

Regarding claim 2, the collar comprises a rim (9) protruding radially outwards, wherein the first sealing force applies onto the lateral area of the rim and/or onto the lateral area of an undercut of the collar bordered by the rim (Fig. 3).
Regarding claim 3, wherein the gasket is formed such that the gasket meets an axial collar front face of the collar in the closed state (Fig. 3).
Regarding claim 4, the gasket provides a second sealing force (Fig. 2) onto the collar front face in the closed state, wherein the second sealing force is provided by a resilient force of the gasket  due to the deformation of the gasket by means of the collar only.

Regarding claim 6, the gasket provides a third sealing force (Fig. 4) onto the container front face in the closed state.
Regarding claim 7, the gasket is clamped between the lid (Fig. 4) and the container front face in the closed state for providing the third sealing force.
Regarding claim 9, wherein the lid comprises a ring-shaped side wall (4c) protruding towards the collar from a top part (4) of the lid (1), wherein the side wall surrounds the collar in the closed state, wherein the gasket (2) is connected to the side wall (Fig. 4).
Regarding claim 10, a closure part (9) is connected to the container (8), wherein the lid (1) is centered to the closure part (9).
Regarding claim 12, wherein the lid (1) meets the container (8) via a stopper face (where the container upper portion stops the lid) in the closed state.
Regarding claim 15, wherein a material sensitive to the environmental atmosphere, particularly a hygroscopic material is provided inside the container (where the container is capable of holding such a material), wherein particularly the material comprises or consists of a cosmetic product, particularly a bleaching powder (where the container is capable of holding such a material).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, in view of Perry et al (Perry) (US2011/0186570).
Regarding claim 8, Ueda DIFFERS in that it does not disclose a sealing foil is connected to the collar, particularly to the collar front face.  Attention, however is directed to Perry which discloses a sealing foil can be applied to a collar of a container Fig. 14.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Perry, in view of the teaching of Ueda by employing foil in order to better seal the contents within the container.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, in view of Colona (FR1186787).
Regarding claim 8, Colona DIFFERS in that it does not disclose a sealing foil is connected to the collar, particularly to the collar front face.  Attention, however is directed to Perry which discloses a sealing foil can be applied to a collar of a container .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, in view of Colona (FR1186787), in view of Smyers (US2012/0024856).
Regarding claim 11, Smyers DIFFERS in that it does not disclose the lid is releasably particularly clamped to the container in the closed state particularly via a clip connector wherein particularly the side wall is clamped to the container. Attention, however is directed to Smyers which discloses a lid clamped to the container with clips (Fig. 1B) in order to lock the lid to the container.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Colona, in view of the teaching of Smyers by employing clips in order to lock the lid to the container.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, in view of Colona (FR1186787), in view of Ueda.
Regarding claim 13, Colona DIFFERS in that it does not disclose the gasket is made from an elastomer material, particularly one of silicone, thermoplastic elastomer and rubber.  Attention, however is directed to Ueda which discloses a gasket made of such a material (paragraph 0022).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Colona, in view of the teaching of Ueda by employing such a material in order to have an alternative, durable, elastomer material.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.